Citation Nr: 0944660	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to January 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision by the RO in Houston, 
Texas that in pertinent part, denied service connection for 
hepatitis C. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is required prior to adjudication of 
the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

The Veteran contends that he currently has chronic hepatitis 
C, which was diagnosed by a private physician in 1998.  He 
asserts that this disease was incurred due to immunizations 
in service, and that he was diagnosed with serum hepatitis 
upon separation medical examination in January 1976.

Evidence on file suggests that a pertinent VA medical opinion 
exists but is not in the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Specifically, a report of a March 2005 VA digestive 
conditions examination reflects that the examiner diagnosed 
"hepatitis B and C antibodies by history; see 
gastrointestinal consultation."  Attached blood tests of 
specimens collected on the date of the examination reflect 
that a test for antibodies to hepatitis C virus was positive.  
The referenced gastrointestinal consultation is not on file.  
In this regard, the Board notes that the Veteran has 
repeatedly stated that he was examined in 2005 by Dr. Cole, 
whom he identified as the head of gastroenterology at the 
Houston VA Hospital, and that Dr. Cole reviewed his medical 
records and linked current hepatitis with service.  On 
remand, the RO/AMC should attempt to obtain any pertinent VA 
medical records, including the 2005 VA gastrointestinal 
consultation noted above.

The Veteran has also completed a questionnaire regarding his 
risk factors for hepatitis.  He reported use of intravenous 
(IV) drugs for several years, intranasal cocaine, and 
multiple tattoos.  He subsequently stated that some of the 
risk factors occurred after service.

The RO/AMC should obtain a VA medical examination with an 
opinion as to whether the Veteran currently has chronic 
hepatitis C, and whether it is related to any risk factors or 
incidents in military service.  Service treatment records 
reflect that the Veteran had one tattoo on entrance medical 
examination, and several additional tattoos upon discharge 
examination.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that the Veteran has been 
incarcerated for many years, and has reported that during 
this time he was diagnosed and treated for hepatitis C by the 
University of Texas Medical Branch (UTMB).  The RO made an 
attempt to obtain private medical records from UTMB in July 
2004, and included the Veteran's authorization for release of 
medical records, in which the Veteran reported treatment by 
UTMB from 1985 to 2004.  In August 2004, UTMB responded, and 
indicated that the Veteran was not seen for the requested 
dates, but that records did exist relating to the Veteran.  
The Veteran has also stated that he was tested for hepatitis 
C by UTMB in November 1998.  VA's duty to assist requires 
that the RO/AMC should make another attempt to obtain all 
pertinent medical records from UTMB.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the names and 
addresses of all medical care providers 
who tested or treated the Veteran for 
hepatitis since separation from service.  
After securing the necessary releases, the 
RO should obtain any pertinent records 
which are not already on file.

In particular, the AMC/RO should attempt 
to obtain any pertinent VA medical 
records, including the 2005 VA 
gastrointestinal consultation noted in the 
March 2005 VA examination report.  The 
AMC/RO should again contact UTMB, and 
request all available private medical 
records pertaining to testing or treatment 
of hepatitis.

2.  After obtaining any additional records 
to the extent possible, the AMC/RO should 
obtain a VA medical opinion in order to 
determine the likely etiology of the 
Veteran's hepatitis C (if diagnosed) based 
on his claimed risk factors of:  drug 
abuse (either IV or otherwise), 
immunizations, and tattoos.

All opinions should be based on a review 
of the evidence of record, including the 
service medical records, and sound medical 
principles.  The claims file must be sent 
to the examiner for review.  

The physician should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran has hepatitis C that had 
its onset during service and/or whether it 
is the result of risk factors in service, 
versus post-service risk factors.  (The 
term, "at least as likely as not," does 
not mean "within the realm of medical 
possibility," but rather that the evidence 
of record is so evenly divided that, in 
the examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find 
against it.)  The examiner should provide 
a rationale for all opinions expressed.


3.  Thereafter, re-adjudicate the claim 
for service connection.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


